SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras signs agreement to convert platform hulls for transfer of rights areas Rio de Janeiro, May 7, 2012 – Petróleo Brasileiro S.A. – Petrobras has signed today an agreement to convert four ships of the Very Large Crude Carrier (VLCC) type into hulls in the future platforms P-74, P-75, P-76 and P-77 for the transfer of rights areas. The agreement's overall value is US$1.7 billion and the work will be carried out in the Inhaúma shipyard, in the state of Rio de Janeiro, which has been leased by Petrobras and is being remodeled in order to meet the Company’s demands. The agreement was signed with the consortium composed by the construction companies Norberto Odebrecht S/A, OAS Ltda. and UTC Engenharia S/A. Each platform will have the capacity to produce up to 150,000 oil barrels per day and compress 7 million cubic meters of natural gas per day, and will operate in the Franco and Nordeste de Tupi prospects, located in the pre-salt area of the Santos Basin. Conversion work should begin in June. The first unit of this series is platform P-74, whose ship is already anchored in the Rio de Janeiro Port, with conversion of the hull expected to be concluded in March 2014. The conversion of the P-75 hull is scheduled to be concluded in October 2014, and the P-76 and P-77 hulls should be converted in 2015. When that stage of the conversion is complete, each hull will be sent to another worksite. The next stage will involve installing the oil and gas processing and production plant modules and integrating the units (installing the modules in the hulls). These agreements should be signed by April 2013. www.petrobras.com.br/ri For further information: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Investor Relations I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 This document may contain forecasts in accordance with the meaning thereof set forth in Section 27A of the Securities Act of 1933, as amended (Securities Act) and in Section 21E of the Securities Exchange Act of 1934, as amended (Securities Exchange Act), which merely reflect the expectations of the Company’s management. Such terms as “anticipate”, “believe”, “expect”, “forecast”, “intend”, “plan”, “project”, “seek”, “should”, along with similar or analogous expressions, are used to identify such forecasts. These predictions evidently involve risks and uncertainties, whether foreseen or not by the Company. Therefore, the future results of operations may differ from current expectations, and readers should not base their expectations exclusively on the information presented herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 7, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
